DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 4/13/2020 and 3/17/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 10/11/2019 appears to be acceptable.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 217 in paragraph 72 appears to be missing from the drawings—note that this may be a typo in lieu of another reference numeral, such as for pipe 203.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the word “obtaining” is spelled wrong in paragraph 121 (twice)—please do a find/replace for all such occurrences.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature to Banafi et al. (“A comprehensive comparison of the performance of several popular models to predict pressure drop in stratified gas-liquid flow with liquid loading”).

Re claim 1, Banafi (Sections 1, 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model) teaches a method for improving flow of a multiphase mixture in a fluid transport system by determining pressure drop of low-liquid loading flows (the purpose of the models—see Title and Abstract), the method comprising: obtaining one or more physical dimensions of a pipe configured to transport a multiphase flow (Title, Abstract, Sections 1, 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model); obtaining one or more physical parameters of the multiphase flow in the pipe (Title, Abstract, Sections 1, 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model); determining an effective roughness of a liquid film of the multiphase flow on an interior wall of the pipe using the one or more physical dimensions of the pipe (Title, Abstract, Sections 1, 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model), and using the one or more physical parameters of the multiphase flow (Title, Abstract, Sections 1, 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model); determining a pressure drop in the pipe using the effective roughness of the liquid film (Title, Abstract, Sections 1, 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Banafi with “determining one or more operating parameters of the fluid transport system based on the pressure drop in the pipe” as suggested by Banafi (see Title, Abstract, and section 1), for the advantage of controlling a fluid flow system based on knowledge of the pressure drop (this is the entire purpose of Banafi—if one knows the pressure drop, then a system may be better controlled—that’s why there are so many models trying to predict the pressure drop, as in appendix A).

Re claim 2, Banafi teaches claim 1 and further teaches wherein the one or more physical dimensions of the pipe comprises a diameter of the pipe (d as in Sections 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model). 

Re claim 3, Banafi teaches claim 1 and further teaches, wherein the one or more physical parameters of the multiphase flow include one or more of gas density, liquid density, gas velocity, surface tension, shear stress, and coefficient of friction (as seen in the models of sections 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model). 

Re claim 4, Banafi teaches claim 1 and further teaches, wherein determining the effective roughness comprises determining effective roughness due to viscosity of the liquid film (as seen in the models of sections 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model).

Re claim 5, Banafi teaches claim 4 and further teaches, wherein determining the effective roughness due to viscosity of the liquid film comprises determining a viscosity of liquid in the multiphase flow (as seen in the models of sections 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model). 

Re claim 6, Banafi teaches claim 1 and further teaches, wherein determining the effective roughness comprises determining effective roughness due to surface tension of the liquid film (as seen in the models of sections 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model). 

Re claim 7, Banafi teaches claim 6 and further teaches, wherein determining the effective roughness due to surface tension of the liquid film comprises determining a surface tension of liquid and gas in the multiphase flow (as seen in the models of sections 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model).

Re claims 9 and 10, similarly as discussed in the rejection of claim 1, the purpose of Banafi is to consider various models for determining pressure drop, the purpose of which is to afford greater control over a fluid flow system.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Banafi with “determining the one or more operating parameters comprises determining an operating rate of a pump of the fluid transport system; and the method further comprises operating the pump using the operating rate,” as this is in accord with the overall purpose and gist of Banafi.  If the pressure drop is known according to Banafi, then a pump, which would be present in nearly every fluid flow system not gravitationally driven, may be appropriately driven in response to the pressure drop.  Thus, claim 9 is considered obvious.  In claim 10, Banafi teaches determining the one or more operating parameters comprises determining a diameter for the pipe (as seen in the models of sections 3.2, 3.4, and 3.6, and the corresponding parts of Appendix A—Hamersma-Hart Model, ARS Model, and MARS model).  The addition of “and the method comprises operating the fluid transport system using a second pipe corresponding to the diameter” is considered obvious and routine, as such is merely considered to be an extension of the first pipe at issue (e.g., why would a second pipe portion attached to the first pipe portion, where the first and second pipe portions are the same diameter, not be routine to a person of ordinary skill in the art?  Using two pipe sections of the same diameter appears to just simply be routine from what would have been known in the art at the filing date of the invention—the Office takes official notice of the second pipe section having the same diameter, as it appears capable of instant and unquestionable demonstration as being well known).  

Re claims 11-17 and 19, claims 11-17 are rejected under the same reasoning applied in the rejections of claims 1-7 above.  The Office takes official notice of the “one or more processors” and “a memory system” as claimed, as they are generic computer components capable of instant and unquestionable demonstration as being well known. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Banafi with “the system comprising one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations” as taught by official notice, in order to automate the calculations for automated system control, or ease of calculations.
The same logic applies to claim 19.  The Office takes official notice of “a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations.”  It’s clear in claims 11 and 19 that what is at issue is the body of the claim that modifies generic computer components, not Applicant asserting new and improved generic computer components and storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Banafi with “a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations” as taught by official notice, in order to automate the calculations for automated system control, or ease of calculations, and ease of storage and transportation of such.

Allowable Subject Matter
Claims 8, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 8, the recitation of “wherein determining the effective roughness comprises: determining an effective roughness due to viscosity of the liquid film based on a velocity of the multiphase flow, a diameter of the pipe, a viscosity of liquid in the multiphase flow, a density of the liquid, a density of gas in the multiphase flow, a velocity of the gas, and a kinematic viscosity of the liquid; determining an effective roughness due to surface tension of the liquid film based on the diameter of the pipe, the density of the liquid, the density of the gas, the velocity of the gas, and a surface tension of the gas and the liquid; and selecting a maximum one of the effective roughness due to viscosity of the liquid film and the effective roughness due to surface tension of the liquid film,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The idea of comparing two effective roughness’s as claimed and selecting the max does not appear to be reasonably disclosed by any reference such that the Office may satisfy its burden for rejection of the claim.
Claims 18 and 20 are allowed for similar reasons, as they contain substantially the same limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL to Zhang et al. (section 3.4) and Karami et al. (section 2.2) are at least relevant to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746